DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown without entering new matter, or the feature(s) canceled from the claims:
In claim 16: “a heat exchanger configured to transfer heat from the refrigerant from the first low side heat exchanger to the refrigerant from the receiver”; and 
In claim 17: “wherein the heat exchanger is further configured to direct the refrigerant from the first low side heat exchanger to the second compressor”.
It should be noted that claim 15 recites that the first compressor (140) compresses refrigerant from the first low side heat exchanger (130). Therefore, the limitations of claims 16 and 17 appear to be incongruent with claim 15 and the specification, since the disclosure and drawings only show: A) heat exchangers (235A, 235B) that transfer heat from the refrigerant of the second low side heat exchanger (135A, 135B) to refrigerant from the receiver (125), and not from the refrigerant of the 130) to refrigerant from the receiver (125); and B) wherein the heat exchangers (235A, 235B) only direct refrigerant from the second low side heat exchanger (135A, 135B) to the second compressor (145). The drawing objections may be overcome by amending both claims 16 and 17 to recite --from the second low side heat exchanger--, instead of “from the first low side heat exchanger”. For examination purposes, claims 16 and 17 will be construed as suggested hereinabove.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claim objections are made because of informalities, wherein appropriate correction is required:
Claim 11 is objected to because it recites “further comprising transitioning from the first mode of operation to the second mode of operation occurs when the detected level […]”, whereas it should instead recite --further comprising transitioning from the first mode of operation to the second mode of operation occurring when the detected level […]--, for grammatical purposes.
Claim 17 is objected to because it recites “the heat exchanger”, without proper antecedent basis. For examination purposes, claim 17 will be construed as depending on claim 16.  
Claim 19 is objected to because it recites “the first receiver”, without proper antecedent basis, whereas it should instead recite --the receiver--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Christensen et al. (US 20160102901 A1), herein Christensen.
As per claim 15, Christensen discloses an apparatus (see at least figure 6) comprising: a high side heat exchanger (2) configured to remove heat from a refrigerant (circulating through 1); an air conditioning low side heat exchanger (232) configured to use the refrigerant from the 2) to cool a space proximate the air conditioning low side heat exchanger (232; see at least paragraph 83); a receiver (6) configured to store the refrigerant (flowing via 246) from the air conditioning low side heat exchanger (232) and the refrigerant from the high side heat exchanger (2), the refrigerant from the air conditioning low side heat exchanger (232) comprising a liquid portion and a vapor portion (as evidenced by the resultant liquid and vapor shown inside 6); a first low side heat exchanger (any one of 22) configured to use the refrigerant from the receiver (6) to cool a first space proximate the first low side heat exchanger (evident from at least figure 6 and paragraph 51); a second low side heat exchanger (any one of 12) configured to use the refrigerant from the receiver (6) to cool a second space proximate the second low side heat exchanger (see at least paragraph 46); a first compressor (any one of 24) configured to compress the refrigerant from the first low side heat exchanger (the one of 22); a second compressor (any one of 14) configured to compress the refrigerant from the first compressor (the one of 24) and the second low side heat exchanger (the one of 12); and a third compressor (236) configured to compress a vapor portion (flowing from 240; see at least paragraph 81) of the refrigerant from the receiver (6).
As per claim 18, Christensen discloses the system further comprising a heat exchanger (237) configured to transfer heat from the vapor portion of the refrigerant from the receiver (6) to the refrigerant from the high side heat exchanger (2; see figure 6).
	As per claim 19, Christensen discloses the first receiver (6) further configured to separate the liquid portion (see liquid at the bottom of 6) of the refrigerant from the air conditioning low side heat exchanger (232) from the vapor portion (se vapor portion at the top of 6) of the refrigerant from the air conditioning low side heat exchanger (as evidenced by at least figure 6).
the one of 14) and third (236) compressors configured to direct compressed refrigerant (via 242 and 1) to the high side heat exchanger (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 20160102901 A1) in view of Furui et al. (US 9803897 B2), herein Furui.
	As per claim 16, Christensen may not explicitly disclose the system further comprising a heat exchanger configured to transfer heat from the refrigerant from the second low side heat exchanger to the refrigerant from the receiver.
	On the other hand, Furui, directed to a refrigeration apparatus, discloses a heat exchanger (25) configured to transfer heat from the refrigerant from a low side heat exchanger (27) to the refrigerant from a receiver (24).
	Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge 1 
As per (1), it should be noted that Furui teaches that the heat exchanger serves to superheat the refrigerant prior to being sent to the compressor (21; see column 3, lines 43-48). One of ordinary skill in the art would recognize that superheating the suction refrigerant of the compressor reduces the likelihood of floodback and compressor damage. As per (2), one of ordinary skill in the art would recognize that since the prior art of Furui has successfully implemented its own teachings with regards to the heat exchanger, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Christensen. Said reasonable expectation of success is apparent from the fact that both Christensen and Furui are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. refrigeration systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Christensen may be significantly improved by incorporating the prior art teachings of Furui, since the teachings of Furui serve to complement the teachings of Christensen by virtue of suggesting the superheating of refrigerant prior to entering the compressor, which prevents any liquid from flooding the compressor and causing damage thereto.

	As per claim 17, Christensen as modified discloses wherein the heat exchanger (represented by 25 of Furui) is further configured to direct the refrigerant from the second low side heat exchanger (represented by 27 of Furui) to the second compressor (represented by 21 of Furui).

Allowable Subject Matter and Reasons for Allowance
Claims 1-14 are allowable, wherein claim 11 contains an objection. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
As per claims 1 and 8, the prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited therein. There are no prior art teachings that would otherwise supplement or substitute the teachings of Christensen to arrive at the claimed invention. The prior art fails to teach the arrangement of a second receiver, a first valve associated with the first receiver, and a second valve associated with the second receiver, in addition to the operating modes which rely on the aforementioned components. Although other prior art 
Although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for changing the configuration of the receivers and valves to arrive at the claimed invention, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different configurations of the valves, the receivers, and the first and second low side heat exchangers relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Christensen do not require the use of a second receiver, nor the use of valves associated with the receiver, in order to send refrigerant to the first and second low side heat exchangers. One of ordinary skill in the art would recognize that any modifications to Christensen to arrive at the claimed invention would be based on improper hindsight, and would render Christensen inoperable for its intended purpose. Assuming arguendo, including an additional receiver and rearranging the valves of Christensen would change the principles of operation thereof, since it would require completely redesigning the structure of the refrigeration apparatus such that the fluid flow throughout the prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of claims 1-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).